Argued September 27, 1932.
Our general rule is that on appeals from granting preliminary injunctions by the lower court, we will not interfere except in cases entirely free from doubt: Lesher v. Gassner Co., 285 Pa. 43; Commonwealth v. Katz, 281 Pa. 287. We are not convinced that this is *Page 184 
such a case, and consequently will dismiss the appeal, without considering at length the merits of the controversy involved; these may appear quite differently when the case is fully developed upon hearing.
Appeal dismissed.